Exhibit STOCK PURCHASE AGREEMENT THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is made this 1st day of July, 2008, by and between WILLIAM GRANGER (“Seller”), GRANGER MORTGAGE CORPORATION (“Granger Mortgage” or the “Corporation”) and MIRA LLC ("Buyer"). W I T N E S S E T H: WHEREAS, Granger Mortgage Corporation , with principal offices located at 4800 26th Street West, Bradenton, FL 34207(“Granger Mortgage”) is a corporation organized under the laws of the State Florida; and WHEREAS, Seller owns all of the issued and outstanding shares of stock of Granger Mortgage (the “Shares”); and WHEREAS, Granger Mortgage is engaged in the mortgage brokering and lending of 1st and 2nd mortgage loans business (such business being hereinafter referred to as the “Business”); WHEREAS, Seller desires to sell and transfer to Buyer, and Buyer desires to purchase and acquire from Seller, the Seller’s Shares, upon the terms and conditions, and subject to the limitations, set forth in this Agreement. NOW, THEREFORE, in consideration of the premises and of the covenants made herein and of the mutual benefits to be derived herefrom, the parties hereto, intending to be legally bound, agree as follows: ARTICLE 1: PURCHASE AND SALE OF STOCK 1.1 Sale and Purchase of the Shares; First Closing. Subject to the terms and conditions of this Agreement, at the First Closing, Seller shall sell, assign and transfer to Buyer 9% of the Shares and deliver to Buyer the stock certificate(s) representing all of the Shares, with duly executed stock powers attached reasonably satisfactory to Buyer in proper form for transfer, free and clear of all encumbrances.In consideration of Seller’s transfer of 9% of the
